MORRISON, Presiding Judge.
This is an appeal from an order of the District Court of Smith County denying bail in a' rape case.
*287The prosecutrix, shown by the evidence to have been 14 years of age at the time of the offense charged and IS years old at the time of the hearing, was not called as a witness, and her absence is not explained.
Appellant, the father of the girl, made a voluntary statement which was offered in evidence at the hearing.
He therein admitted having sexual relations with the daughter on a number of occasions, with her consent, and stated that she had had intercourse with some other man before he had intercourse with her.
It was shown that the prosecutrix first reported the affair shortly before the filing of the charge.
■ Under the meager record before us, we are constrained to conclude that the trial court erred in denying bail.
The judgment is reversed and bail is granted in the sum of $5,000.